DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant’s election without traverse of species iii) – i.e., methods that detect the nucleotide at rs35705950 or the nucleotide at position 3074 of the MUC5B gene in the reply filed on 08 January 2021 is acknowledged.
Claim Status
3. 	Claims 1, 2, 4, 5, 7-10, 13, 14, 19, 21-23, 29, 37 and 38 are pending.
	Claims 2, 5 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1, 4, 7-8, 10, 13, 14, 19, 21-23, 29, 37 and 38 read on the elected invention and have been examined herein. 
Claim Rejections - 35 USC § 101
4.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19, 21-23 and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not 
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant' s attention is directed to MPEP Ninth Edition, revision 10.2019 (revised June 2020) at Sections 2106 to 2107, which incorporates the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e., “PEG”).
            Regarding Step 1 of the PEG, the claims are directed to the statutory category of a process.
            Regarding Step 2A, prong one, the claims are directed to and recite the judicial exception of a law of nature / natural phenomenon. The claims are directed to the correlation between the rs35705950 in an IPF patient and response to NAC. In particular, the claims recite “determining that NAC is contraindicated when the sequence of SNP rs35705950 is determined to be homozygous” (alanine or) guanine. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  
The claims are also directed to and recite the judicial exception of an abstract idea and particularly mental processes.

See also MPEP 2106.04(a)(2) III which states: “the ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.”
Herein, the claims require obtaining information indicating the sequence of the rs35705950 SNP. The broadest reasonable interpretation of the obtaining information step is that this step may be accomplished by reading information in a database or report to thereby ascertain the nucleotide that is present at the SNP. Such “obtaining information” thereby encompasses processes that may be performed mentally and thus is an abstract idea.
The claims also recite “determining that NAC is contraindicated.” Neither the specification nor the claims set forth a limiting definition for “determining” and the claims do not set forth how “determining” is accomplished. As broadly recited, “determining” may be accomplished mentally and thus is an abstract step / process. “Determining” may also be accomplished verbally. Such verbal communication is also abstract, having no particular concrete or tangible form.
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The 
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. The claims do not require performing any specific, non-conventional transformative active process steps. Even if the claims did require active, laboratory steps (which they currently do not require) in which SNPs are detected, methods of detecting and SNPs by performing sequencing and amplification reactions were well-known, routine and conventional in the prior art.  This fact is evidenced by the teachings in the specification – see, e.g., para [0070-0078], [0086-0087], and [0092]).
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 

For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.	 
Claim Rejections - 35 USC § 112(b) - Indefiniteness
5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 13, 14, 19, 21-23 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 is indefinite over the use of the acronym “PAN.” The use of an acronym renders the claim indefinite because the acronym may have many different meanings in the art and it is unclear as to which meaning is intended to be encompassed by the claim.
Claims 13 and 14 are indefinite over the recitation of “the biological sample” because this phrase lacks proper antecedent basis. While the claims previously refer to 
Claims 19, 21-23 and 29 are indefinite over the use of the acronym “NAC.” The use of an acronym renders the claim indefinite because the acronym may have many different meanings in the art and it is unclear as to which meaning is intended to be encompassed by the claim. 
Claims 19, 21-23 and 29 are indefinite over the recitation of “homozygous or heterozygous guanine or thymine, respectively” because it is unclear as to what “respectively” is intended to refer to. It appears that claim 19 should be amended to recite “homozygous or heterozygous for thymine.”
Claims 19, 21-23 and 29 are indefinite over the recitation of “homozygous alanine or guanine, respectively” because it is unclear as to what “respectively” is intended to refer to. It appears that claim 19 should be amended to recite “homozygous for guanine.”
Claims 19, 21-23 and 29 are also indefinite over the recitation of “homozygous alanine” because alanine is an amino acid and not a nucleotide and the SNP appears to be located in a non-coding region (i.e., 3074 nucleotides upstream of the MUC5B gene). Thereby, it is unclear as to what is meant by homozygous alanine at rs3570590.
Claims 19, 21-23 and 29 are indefinite. The claims are drawn to methods for treating IPF. However, the claims encompass methods of not treating the patient the 
Claim Rejections - 35 USC § 112(a) – New Matter
6. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19, 21-23 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claims 19, 21-23 and 29 were amended in the reply of 08 January 2021 to recite:

c) not treating the patient with NAC and/or determining that NAC is contraindicated when the sequence of SNP rs35705950 is determined to be homozygous alanine or guanine, respectively.”
However, the disclosure as originally filed teaches only the occurrence of a thymine or guanine at SNP rs3570590 and does not teach the occurrence of the amino acid alanine at SNP rs3570590. Further, the original disclosure teaches that IPF patients homozygous or heterozygous for a thymine at rs35705950 should be treated with NAC, whereas patients homozygous for a guanine at rs35705950 should not be treated with NAC. The originally filed disclosure does not provide basis for the distinct concept of treating IPF in a patient by administering NAC to a patient having a guanine at rs35705950 and not administering NAC or determining that NAC is contraindicated in patients homozygous for an alanine at rs35705950.
It appears that the amendment includes typographical errors and claim 19 should recite:
“b) treating the patient with NAC when the sequence of SNP rs35705950 is determined to be homozygous or heterozygous for thymine; or
c) not treating the patient with NAC and/or determining that NAC is contraindicated when the sequence of SNP rs35705950 is determined to be homozygous for guanine.”


Claim Rejections - 35 USC § 112, first paragraph - Enablement
7. Claims 1, 4, 7-8, 10, 13, 14, 19, 21-23, 29, 37 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
 	The following factors have been considered in formulating this rejection (In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988): the breadth of the claims, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence or absence of working examples of the invention and the quantity of experimentation necessary.
Claims 1, 4, 7-8, 10, 13, 14, 37 and 38 are drawn to a method for treating idiopathic pulmonary fibrosis (IPF) in a patient with N-acetylcysteine (NAC) comprising administering NAC to a patient after a sample from the patient has been genotyped and determined to be homozygous or heterozygous for thymine at SNP rs35705950.
Claims 19, 21-23 and 29 are drawn to a method for treating IPF in a patient in need thereof comprising obtaining information indicating the nucleotide at rs35705950 SNP and “b) treating the patient with NAC when the sequence of SNP rs35705950 is determined to be homozygous or heterozygous guanine or thymine, respectively; or c) not treating the patient with NAC and/or determining that NAC is contraindicated when the sequence of SNP rs35705950 is determined to be homozygous alanine or guanine, respectively.”

“[0008] Methods of the disclosure provide for therapeutic regimens based on the determination of a patient's genotype with respect to certain polymorphisms…A patient may benefit or at least not be adversely affected from NAC therapy with the patient's genotype is AG or GG at the rs5743894 SNP or GT or TT at the rs35705950 SNP. A patient may have adverse effects to NAC when the patient's genotype is AA at the rs5743894 SNP or GG at the rs35705950 SNP.”

However, the teachings in the specification do not establish that this correlation is reproducible.
The specification studied the correlation between the T/G polymorphism at SNP rs35705950 and treatment outcome in IPF patients treated with NAC.
At para [0218] it is reported that “NAC recipients had a significant reduction in endpoint risk when considering progression-free survival with an rs5743894 (TOLLIP) AG/GG genotype (HR 0.18; 95% CI 0.04-0.90; p=0.04) and rs35705950 (MUC5B) GT/TT genotype (HR 0.32; 95% CI 0.11-0.94; p=0.04).”
In Example 2, the specification provides the results of an analysis of the rs35705950 SNP in IPF subjects treated with PAN, NAC or a placebo “to determine whether SNPs influenced composite endpoint (death, hospitalization, 10% FVC decline) risk in genotyped patients.”
It is reported that:
“The MAFs of two SNPs were significantly different between patients enrolled in PANTHER and GWAS-rs35705950 (0.4 vs. 0.32, respectively; p=0.01) and rs5744034 (0.28 vs. 0.22, respectively; p=0.02). There were fewer minor alleles of rs5743854 in the PAN vs. placebo arms (3 vs. 9, respectively; p=0.04) and after imputing genotypes to the remaining cohort, more minor alleles of rs35705950 (56 vs 45, respectively; p=0.05) and fewer of rs5743854 (6 vs 17, respectively; p=0.01) were observed. Similar results with regard to rs35705950 and rs5743854 were found in the NAC vs. placebo arms along with more minor alleles of rs3750920 (91 vs 78 respectively; p=0.02). No SNP was an independent predictor of composite endpoint risk but the minor allele of rs3750920 did modify the risk associated with PAN therapy (Table 12).” (Emphasis added).

The specification concludes that:
“[0224] The potential role of the rs5743894 (TOLLIP) and rs35705950 (MUC5B) polymorphisms in modifying the effect of NAC therapy also remains unclear. The minor allele of both these SNPs was associated with significantly improved progression-free survival in the PANTHER cohort, but these results could not be replicated.” 
It was well recognized in the art that the associations between polymorphisms and phenotypic traits are often irreproducible.  For example, Hattersley et al. (The Lancet. 2005. 366: 1315-1323) reports that “obtaining robust replication of initial association findings has proved difficult. Much of this inconsistency can be attributed to inadequacies in study design, implementation, and interpretation—inadequately powered sample groups are a major concern. Several additional factors affect the quality of any given association study, with appropriate sample-recruitment strategy, logical variant selection, minimum genotyping error, relevant data analysis, and valid interpretation all essential to generation of robust findings. Replication has a vital role in showing that associations that are identified reflect interesting biological processes rather than methodological quirks” (see abstract). Hattersley (p. 1318, col. 2) goes on to state that the determinant of quality of an association study is sample size. It is further stated that “However, large sample size alone is no guarantee of validity. Increasing size reduces sampling error but carries an increased danger of false positives as hypothesis testing becomes highly sensitive to the consequences of small bias effects due, for example, to population stratification.” Hirschhorn et al. (Genetics in Medicine.  2002. 4(2): 45-61) teaches that most reported associations between genetic variants and diseases are not robust.  Hirschhorn states that “of the 166 putative associations 
Similarly Cohen et al (Shock. 2020 March. 53(3): 256-268) teaches that recent studies suggest “that a large portion of SNP studies are not reproducible” (abstract). Cohen (p. 2) further states that:
“With approximately 4–5 million SNPs in the human genome (i.e. gene sequence variations with >1% frequency in the human population (18, 19)), the possibility of spurious SNP-disease associations is a major concern; thus, we suggest that the ultimate clinical utility of assessing particular SNPs will likely depend on validation and quality control (QC) measures. Additionally, the interplay between SNPs and pathology, physiologic responses, and pharmaceuticals all contribute to clinical outcomes.
Illustrating the crucial need for validation in SNP studies, a well-powered replication and validation study of 70 previously published studies of SNPs associated with clinical outcomes after blood or marrow transplantation found only one validated SNP of the 45 SNPs studied.”

Since the specification teaches that the association between the rs3570590 genotype and response to NAC could not replicated and that “rs35705950 (MUC5B) polymorphisms in modifying the effect of NAC therapy also remains unclear,” it is unpredictable as to whether the genotype at rs35705950 can be used to treat a patient with IPF with NAC therapy on the basis that the patient is homozygous or heterozygous for a thymine allele at rs35705950, and to discontinue or not treat a patient with IPF with NAC on the basis that the patient is homozygous for the guanine allele at rs35705950.
Rasmusson v. SmithKline Beecham Co., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art "would accept without question" an Applicant's statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention. Specifically:
    "As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "inventions consisting of of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the "inventor" would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis." 

Case law has established that '(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.'" In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that '(t)he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art".  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genetech Inc. v Novo Nordisk 42 USPQ2d 1001 held that '(I)t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement". 
Herein, although the level of skill in the art is high, given the teachings of a lack of a reproducible association in the specification and the unpredictability of the art, it .
Claim Rejections - 35 USC § 102
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7, 10, 13, 14, 19, 21-23, 29, 37 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Schwartz et al (U.S. Patent No. 8673565) OR under 35 U.S.C. 102(a)(2) as being anticipated by Schwartz et al (PGPUB 2017/0183730).
Note that Schwartz et al PGPUB 2017/0183730 is the published application of 15/217,885 which is a continuation of U.S. Application 13/014,589, which issued as U.S. Patent No. 8673565. The disclosure of Schwartz et al PGPUB 2017/0183730 is identical to that of Schwartz et al U.S. Patent No. 8673565. Citations herein are with respect to the Schwartz et al PGPUB 2017/0183730 document.

Schwartz further teaches treating the patients diagnosed as having IPF based on the presence of the T allele at rs35705950 – e.g., “The invention provides methods of treating, preventing, and/or ameliorating a pulmonary disorder in a subject in need thereof, optionally based on the diagnostic and predictive methods described herein” (para [0149]). In particular, Schwartz teaches treating patients having IPF with N-acetylcysteine (“NAC”; see e.g., para [0115-0116]). 
Schwartz claims, e.g.:
87. A method of diagnosing a pulmonary disease in a human subject in need thereof, said method comprising:
obtaining a biological sample from a human subject;
(ii) detecting whether a genetic variant MUC5B gene sequence is present in said biological sample by contacting said sample with a labeled nucleic acid probe capable of hybridizing to a T allele at the rs35705950 single nucleotide polymorphism (SNP) of said genetic variant MUC5B gene sequence, or its complement;
(iii) diagnosing said human subject with a pulmonary disease when a detectable complex is formed by hybridization of said labeled nucleic acid probe to said T allele at the rs35705950 single nucleotide polymorphism (SNP), or its complement.
90. The method of claim 89, wherein said mucolytic agent is N-acetylcysteine, N-acystelyn, erdoseine, dornase alfa, thymosin beta4, dextran, pulmozyme, heparin, or bronchiotol.
96. The method of claim 95, wherein said fibrotic interstitial lung disease is idiopathic pulmonary fibrosis or familial interstitial pneumonia.

Accordingly, regarding present claim 1, Schwartz teaches a method for treating IPF in a patient with N-acetylcysteine (NAC) comprising administering NAC to a patient after a sample from the patient has been genotyped and determined to be homozygous or heterozygous for thymine at SNP rs35705950.

Regarding present claims 4 and 21, since the SNP rs35705950 occurs at position 3074 upstream of the transcription start site in the MUC5B gene, the method of Schwartz is necessarily one that determines the sequence at a position 3074bp upstream of the MUC5B transcription start site. See also para [0164].
Regarding claims 7, 10, 22 and 23, Schwartz teaches that the detection of the nucleotide at rs35705950 comprises performing the amplification reaction of PCR (e.g., para [0017], [0097], [0164] and Table 3). 
Regarding claim 13, Schwartz teaches that the sample analyzed is a blood sample (e.g., para [0084-0085]).
Regarding claims 29, 37 and 38, the patient’s analyzed in the method of Schwartz have been diagnosed as having IPF and are human subjects (e.g., para [0157] and [0175-0176]).
Claim Rejections - 35 USC § 103
9. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al (U.S. Patent No. 8673565) OR under 35 U.S.C. 102(a)(2) as being anticipated by Schwartz et al (PGPUB 2017/0183730).
The teachings of Schwartz et al PGPUB 2017/0183730 and Schwartz et al U.S. Patent No. 8673565 are presented in paragraph 8 above. Citations herein are with respect to the Schwartz et al PGPUB 2017/0183730 document.
Schwartz does not teach that the patient was receiving NAC therapy prior to the genotyping.
However, Schwartz does teach treating patients diagnosed with IPF with conventional therapies including NAC (e.g., para [0115-0116] and claims 90 and 96). Schwartz also teaches detecting homozygosity or heterozygosity for the T allele at SNP rs35705950 as indicative of a better prognosis of IPF (para [0175-1076]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Schwartz so as to have determinef the nucleotide present at SNP rs35705950 in IPF 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634